Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered May 5, 1982, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the third degree, and criminal possession of stolen *1036property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that Justice Mangano has been substituted for former Justice Niehoff (see, 22 NYCRR 670.2 [c]); and it is further,
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The evidence, the law, and the circumstances of the case viewed together and as of the time of representation (see, People v Satterfield, 66 NY2d 796), reveal that the defendant was accorded meaningful representation of counsel.
The defendant’s other contentions are either unpreserved for appellate review or without merit. Mangano, J. P., Weinstein, Eiber and Harwood, JJ., concur.